Citation Nr: 0813306	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-34 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as blood clots.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for brainstem infarct 
with quadriplegia, dysphagia and dysarthria.

3.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran's spouse
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran has been rated as incompetent, and his spouse is 
pursuing these claims on his behalf.

In August 2007, the veteran, though his spouse, filed 
additional claims for service connection and increased 
rating.  These issue are not before the Board at this time.  
However, the Board has considered whether it should delay the 
adjudication of the veteran's claim of SMC in light of these 
new claims.    

Based on the unique facts of this case, the Board finds that 
delaying the adjudication of the SMC claim in light of the 
new claims filed would serve no constructive purpose.  If 
service connection for any of the disorders recently raised 
by the veteran are granted by the RO, or an increased 
evaluation for a service connected condition is granted, and 
they provide a basis to grant SMC, the Board would consider 
vacating this decision on that basis.  However, in light of 
the facts of this case, which will be made clear below, and 
the veteran's medical condition, the Board finds that further 
delay of the full adjudication of this case is not acceptable 
and would only further delay the final outcome of this case.




FINDINGS OF FACT

1.  The veteran does not have a disability diagnosed as 
"blood clots" that is related to service.

2.  An unappealed RO rating decision in December 2002 denied 
service connection for brainstem infarct with quadriplegia, 
dysphagia and dysarthria on the basis that the probable 
underlying etiology, essential hypertension, was neither 
shown to have manifested in service, to a compensable degree 
within one year from service separation, nor causally related 
to service.

3.  Evidence received since December 2002 RO decision, which 
denied service connection for brainstem infarct with 
quadriplegia, dysphagia and dysarthria, is not new and 
material as it does not include any competent evidence 
tending to show that the cause of the veteran's brainstem 
infarct, essential hypertension, was either manifested in 
service, manifested to a compensable degree within one year 
from service separation, or causally related to service.

4.  The veteran's service-connected disabilities include 
ankylosing spondylitis of the lumbar spine, rated as 10 
percent disabling; and hemorrhoids, rated as noncompensable.

5.  The veteran's service connected disabilities do not 
render him bedridden, require nursing home care or render him 
unable to care for most of his daily needs without requiring 
aid and attendance of another person.

6.  The veteran does not have a single disability rated as 
100 percent disabling, and he is not permanently housebound 
by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  A disability claimed as blood clots was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).

2.  The December 2002 RO decision that denied service 
connection for brainstem infarct with quadriplegia, dysphagia 
and dysarthria is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2007).

3.  New and material evidence has not been received since the 
December 2002 RO decision that denied service connection for 
brainstem infarct with quadriplegia, dysphagia and dysarthria 
and that claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  The criteria for SMC based on the permanent need for aid 
and attendance of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection for certain chronic disorders, such as 
arteriosclerosis, cardiovascular renal-disease (including 
hypertension), endocarditis and myocarditis may be 
established based on a presumptive basis by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The RO has determined that the new and material standard 
applies to the service connection claim for brainstem infarct 
with quadriplegia, dysphagia and dysarthria, and has denied 
the application to reopen.  The RO has also denied on the 
merits a claim of service connection for blood clots.  The 
Board must independently review these jurisdictional 
determinations.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Historically, an RO rating decision in August 1988 denied a 
claim of service connection for arteriosclerotic heart 
disease with chest pain.  Evidence of record included service 
medical records and the results from VA examinations 
performed in March and May 1988.  At that time, the RO 
determined that the evidence failed to show a current 
disability involving the heart.  A September 1998 RO letter 
advised the veteran of this decision and his appellate 
rights, but he did not appeal the decision.  That decision, 
therefore, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a).

The appellant, on behalf of the veteran, filed a claim of 
service connection for residuals of a stroke in May 2002.  
Evidence submitted in support of the claim included VA 
treatment records in 2002 and a November 2002 VA examination 
report.  VA clinical records reflected that the veteran 
suffered a brainstem stroke in February 2000 resulting in 
quadriplegia, dysphagia and dysarthria.  

The November 2002 VA examination, in responding to the RO's 
request for opinion on the type of the veteran's heart 
disease and etiology, provided opinion that the veteran's 
cerebrovascular accident was "possibly related" to his 
essential hypertension.

An RO rating decision in December 2002 denied a claim of 
service connection for residuals of brainstem infarct with 
residual quadriplegia, dysphagia and dysarthria on the basis 
that the probable underlying etiology, essential 
hypertension, was neither shown to have manifested in 
service, to a compensable degree within one year from service 
separation, nor causally related to service.  A July 13, 2003 
RO letter advised the veteran of this decision and his 
appellate rights, but he did not appeal the decision.  That 
decision is also is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a).

On July 28, 2004, the appellant submitted an application to 
reopen the claim for residuals of stroke, and also requested 
service connection for "blood clots which caused stroke."  
Evidence of record since the December 2002 RO rating decision 
includes medical records from Darnall Army Community Hospital 
in February 2000; all available VA clinical records since 
January 1988; medical records from Wincrest Nursing Home; 
medical records from Metroplex Health System; documents from 
the Social Security Administration (SSA); a September 2007 VA 
examination report; and the appellant's statements and 
arguments of record, to include a transcript of her January 
2006 RO hearing. 

In a February 2005 rating decision, the RO denied service 
connection for blood clots on the merits and denied an 
application to reopen the claim of residuals of brainstem 
infarct with residual quadriplegia, dysphagia and dysarthria.  

This appeal ensues from the RO's February 2005 rating 
decision.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

For claims to reopen filed after August 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

At the outset, the Board notes that the appellant, on behalf 
of the veteran, has argued that service connection is 
warranted for "blood clots" which caused the veteran's 
brainstem stroke.  The veteran has not been diagnosed with 
"blood clots."  The Board presumes that the appellant is 
referring to a condition such as embolism, which is defined 
as "the sudden blocking of an artery by a clot or foreign 
material which has been brought to its site of lodgment by 
the blood current."  DORLAND'S MEDICAL DICTIONARY 542 (27th 
Ed. 1988).

As indicated above, the issue regarding the cause of the 
brainstem stroke was adjudicated in the RO's December 2002 
rating decision.  Specifically, the RO held that the 
veteran's essential hypertension had been identified as a 
possible cause of the veteran's brainstem stroke and that 
such disease was not of service connected origin.  The 
finality of that decision cannot be vitiated in this case by 
merely renaming the cause of the event as "blood clots."  
See, e.g. Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(notwithstanding the nomenclature and varied etiology 
attributed to a disability, a "lung" condition by any name 
remains the same).

The possible causes and theories of etiology regarding the 
veteran's brainstem stroke are subject to the new and 
material standard, and will be addressed below.  The Board 
recognizes, however, that in certain circumstances a new 
claim can be raised with the submission of a diagnosis not 
previously considered.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008).  

The Board finds that there is no competent evidence in the 
record, whatsoever, that the veteran has been diagnosed with 
a specific disability named "blood clots".  The appellant's 
lay allegations as to medical diagnosis and causation cannot 
be accepted as competent evidence supporting the claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  This claim, therefore, is denied.

In any event, the Board finds that service medical records 
and post-service medical records provide evidence against a 
finding that a "blood clot" condition, even if the veteran 
has such a condition at this time, is related to the 
veteran's service many years ago.  The medical record fails 
to indicate any disorder related to service or in any way 
connected with service, outweighing the lay statement of the 
veteran's spouse regarding this critical issue. 

With respect to reopening the service connection claim for 
residuals of brainstem stroke, the Board must deny the 
application to reopen as no new and material evidence has 
been submitted to reopen the claim.  The previously 
unconsidered medical records from Darnall Army Community 
Hospital in February 2000 corroborate information previously 
of record indicating that the veteran suffered a brainstem 
stroke at that time.  This evidence is cumulative and 
redundant of information to a fact previously established in 
the RO's December 2002 decision.

The newly submitted medical records from VA, Wincrest Nursing 
Home and the Metroplex Health System merely show current 
treatment for his brainstem infarct residuals, and confirms 
the November 2002 VA examiner's diagnosis of hypertension 
with hypertensive cardiovascular disease.  The September 2007 
VA examination report pertains to the veteran's current state 
of disability, not if this disability is related to service.  
The SSA records merely establish that the veteran is 
permanently and totally incapacitated as a result of his 
brainstem infarct residuals, which is not in dispute by the 
VA.  None of this evidence includes any competent evidence 
tending to show that the cause of the veteran's brainstem 
infarct, essential hypertension, was either manifested in 
service, manifested to a compensable degree within one year 
from service separation, or causally related to service.  The 
evidence, therefore, is not material as it does not speak to 
the basis for the prior final denial, which concerns the 
etiology of the veteran's brainstem stroke, and/or "new" in 
the sense that (while the records themselves were not before 
the VA) it indicates something that was not known when the VA 
last addressed this issue.  They simply indicate ongoing 
treatment for a very serious disability.

In addition to the newly submitted medical evidence, the 
Board has also considered lay statements provided by the 
appellant, including her testimony before the RO.  However, 
the Board emphasizes that lay statements are not material 
within the meaning of 38 C.F.R. § 3.156 when the issue 
involves an issue of medical diagnosis and etiology.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Further, the appellant 
is simply reintegrating her prior contentions before the RO.     

As a whole, the evidence received since the December 2002 RO 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the appellant's application to reopen the claim 
must be denied.

Special monthly compensation

The veteran is a patient in a nursing home and requires total 
care.  The appellant has essentially conceded that her claim 
of entitlement to SMC is dependent upon an award of service 
connection for residuals of the veteran's brainstem infarct.  
Nonetheless, the Board will adjudicate this matter on the 
presumption she is seeking the maximum amount of benefits 
allowed by law.  See generally AB v. Brown, 6 Vet. App. 35 
(1993).

SMC is payable to a veteran who is, as a result of his 
service-connected disabilities, so helpless as to need or 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran 
will be considered in need of regular aid and attendance if 
he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In this case, the veteran was rendered helpless to care for 
himself following his brainstem infarct in February 2000, the 
residuals of which have included quadriplegia, dysphagia and 
dysarthria.  Prior to his brainstem infarct, the veteran was 
in receipt of a 10 percent rating for ankylosing spondylitis 
of the lumbar spine and a noncompensable rating for 
hemorrhoids.  There is no medical evidence prior to his 
brainstem infarct in February 2000 showing that his service 
connected disabilities significantly affected any of the 
personal functions listed in 38 C.F.R. § 3.352(a).  His 
medical records following his brainstem infarct reveal no 
clinical findings of significance related to service 
connected disability.

Clearly, the veteran's brainstem infarct in February 2000 was 
such an overwhelming event leading to his current 
helplessness.  This condition  has been repeated found to be 
not related to service. 

VA examination was attempted in September 2007, but the 
veteran's quadriplegia prevented any attempt in obtaining 
clinical findings related to service connected disability.  
Unfortunately, the veteran does not meet the SMC criteria for 
aid and attendance benefits.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he/she is substantially 
confined to his house (ward or clinical areas, if 
institutionalized) or immediate premises due to service-
connected permanent disability or disabilities.  38 C.F.R. 
§ 3.350(i)(2).

In this case, the veteran does not have a single service-
connected disability rated as 100 percent disabling.  There 
is also no medical evidence that the veteran is "permanently 
housebound" by reason of his service-connected disabilities.  
38 C.F.R. § 3.351(d).  Accordingly, his claim of entitlement 
to SMC on account of being housebound must also be denied.  
Accordingly, the appeal is denied.

It is important to note that even if some of the claims 
recently raised by the veteran are granted by the RO, the 
medical evidence clearly indicates that it would not provide 
a basis to grant SMC, for the reasons noted above. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The appellant filed these claims on behalf of the veteran in 
July 2004.  A pre-adjudicatory RO letter in October 2004 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The RO's February 2005 rating decision first announced that 
the new and material standard applied to the claim for 
residuals of a brainstem stroke.  An August 2007 RO letter 
informed the appellant of the prior final denial for 
arteriosclerotic heart disease in 1998, and that the new and 
material standard applied to this aspect of the claim.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudications.  The 
medical evidence shows that hypertension with hypertensive 
cardiovascular heart disease is the probable cause of the 
veteran's brainstem infarct.  The RO has provided the 
appellant the criteria for establishing service connection 
for heart disease on direct and presumptive bases, to include 
the need for medical evidence establishing a causal 
relationship between such disease and service.  The RO has 
also provided her notice of the prior final denial for 
arteriosclerotic heart disease, and that reopening the claim 
required medical evidence of a current diagnosis.  The 
appellant's reference to "blood clots" causing the 
veteran's brainstem infarct reflects her knowledge that the 
focus of the case concerns the etiology of condition causing 
the brainstem stroke.

Overall, the Board finds that the notice errors in this case 
are non-prejudicial inasmuch as the information that would 
have been provided to the appellant by a proper Kent notice 
is ultimately the same information provided in the October 
2004 letter, to wit, that substantiating her claim depended 
upon providing competent evidence that the veteran's 
hypertensive cardiovascular heart disease either first 
manifested in service, manifested to a compensable degree 
within one year from service or is causally related to 
service.  On the facts of this case, there is no practical 
difference that a Kent notice could have made in developing 
the new and material claim as her claim would be subject to 
reopening with the same evidence that would establish service 
connection in this case.  The appellant has voiced her 
understanding of the evidentiary requirements, indicated that 
she had no further evidence to support the claims in April 
2007, and summarized her arguments in a statement received in 
March 2008.  As the claims are denied, the failure to provide 
her timely notice of the criteria for establishing a 
disability rating and effective date of award is non-
prejudicial as the issues are moot.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, SSA records and all private treatment records 
identified by the appellant as capable of substantiating the 
claims.  

The veteran was afforded a VA medical examination in 
September 1997 but, as a result of his quadriplegic status, 
there is no practical means to evaluate the extent and 
severity of his service connected lumbar spine and hemorrhoid 
disorders.  There is no medical evidence of a current 
diagnosis of blood clots and, given the procedural and 
factual nature of this claim, there is simply no basis to 
furnish medical examination or obtain medical opinion on this 
claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  As the application to reopen a claim for residuals of 
brainstem stroke is denied, VA has no duty to obtain medical 
opinion on this claim.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Based on the evidence, there is no basis to find that a VA 
examination would provide a basis to grant any of the claims 
before the Board at this time. 

Significantly, the appellant and the representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.


ORDER

Service connection for blood clots is denied.

New and material evidence not having been received to reopen 
a claim for service connection for brainstem infarct with 
quadriplegia, dysphagia and dysarthria , the appellant's 
application to reopen the claim is denied.

Entitlement to SMC based on the permanent need for aid and 
attendance of another person or on account of being 
housebound is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


